Citation Nr: 0818844	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for otitis externa.

3.  Entitlement to service connection for a bilateral wrist 
and hand disorder, claimed as carpal tunnel syndrome.

4.  Entitlement to service connection for bilateral leg 
muscle pain.

5.  Entitlement to service connection for a bilateral elbow 
disorder.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1979 to November 2002.  He serviced in Southwest 
Asia during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for low back, 
bilateral shoulder, bilateral elbow, and left knee disorders, 
bilateral leg muscle pain, bilateral carpal tunnel syndrome, 
bilateral hearing loss, tinnitus, otitis externa, and 
allergic rhinitis.  In April 2005, the veteran testified at a 
hearing before the undersigned using video-conferencing 
technology.  

In September 2005, the Board granted service connection for 
allergic rhinitis and remanded the remaining claims for 
additional development.  In an October 2005 rating decision, 
the agency of original jurisdiction (AOJ) implemented the 
Board's decision and granted service connection for allergic 
rhinitis.  Prior to certifying the remaining claims to the 
Board, in a July 2007 rating decision, the AOJ granted 
service connection for low back, bilateral shoulder, and left 
knee disorders, and tinnitus.  With regard to the issues 
involving allergic rhinitis, low back, and tinnitus, the 
September 2005 and July 2007 decisions are considered a full 
grant of the benefits requested.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).  Accordingly, those 
claims are no longer before the Board.  

In May 2008, the veteran submitted correspondence to the 
Board indicating he disagreed with the initial ratings 
assigned for the shoulder and left knee disabilities.  The 
veteran is advised that a notice of disagreement must be 
submitted to the VA office that made the decision being 
disputed.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. 
§ 20.300 (2007).  If he wishes to appeal these decisions he 
should submit a notice of disagreement to VA's Appeals 
Management Center.

The claims for service connection for a bilateral elbow 
disorder and leg muscle pain are addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss 
disability according to VA standards.

2.  The veteran does not have chronic otitis externa.

3.  There are not objective manifestations of current 
bilateral wrist and hand pain competent medical evidence 
linking the veteran's complaints of with his military 
service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.385 (2007).

2.  Otitis externa was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 
3.303.

3.  A bilateral wrist and hand disorder, including an 
undiagnosed illness manifested by bilateral wrist and hand 
pain, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent VCAA notice letters in October 2002 and 
December 2005.  The letters provided him with notice of the 
evidence necessary to substantiate his claims, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The December 2005 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claims.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
The VCAA notice to the veteran did not describe the type of 
evidence necessary to establish disability ratings or 
effective dates for claims on appeal.  However, since the 
Board concludes that the preponderance of the evidence is 
against the claims, any question as to the appropriate 
downstream disability ratings and effective dates to be 
assigned is rendered moot.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided in October 2002 prior to the initial 
denial.  There was a timing deficiency with regard to the 
December 2005 notice; however, this was cured by 
readjudication of the claims in a July 2007 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), and private treatment records from 
Shaw Air Force Base (AFB), Sumter Physical Therapy Clinic, 
Sumter Hearing Associates, and Palmetto Orthopaedic and 
Sports Medicine Center.  In addition, VA examinations were 
provided in October 2002, and October and November 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.



Service Connection - In General

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  The Secretary has not 
determined that any disability warrants a presumption of 
service connection under this provision.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  No additional illness has 
been found to meet these criteria.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).


Entitlement to Service Connection for Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

Hearing loss, as defined in 38 C.F.R. § 3.385, need not be 
shown during service, only currently.  See Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

The veteran's STRs indicate that his hearing was within 
normal limits throughout his military service.  In May 1981, 
he reported having trouble hearing because of wax, but his 
ear canals were clear.  In December 1982, he complained of 
right ear hearing loss and the diagnosis was otitis externa 
and media.  

The report of a January 1991 periodic physical examination 
notes mild right ear hearing loss at 1000 hertz.  
Audiological results indicate hearing acuity was 30 decibels 
at 1000 hertz.  Hearing acuity was less than 26 decibels at 
frequencies 500, 2000, 3000, 4000, and 6000 hertz.  At a 
November 1998 hearing conservation examination, he reported 
difficulty hearing over the phone, in noisy rooms, and with 
normal speech.  The audiological evaluation was within normal 
limits.  

The report of a March 2004 hearing evaluation from Sumter 
Hearing Associates indicates the veteran complained of 
tinnitus and slightly decreased auditory acuity in both ears.  
The audiologist noted that puretone testing revealed normal 
hearing in the right ear and mild hearing loss at 4000 hertz 
in the left ear.  Speech discrimination was excellent in both 
ears.  The audiogram indicates left ear hearing acuity was 30 
decibels at 4000 hertz.  Hearing acuity was less than 26 
decibels at frequencies 250, 500, 1000, 2000, and 8000.  
Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  

The report of a November 2006 VA audiological examination 
shows the veteran's hearing was found to be clinically 
normal.  At 500 hertz, right ear hearing acuity was 30 
decibels and left ear hearing acuity was 25 decibels.  All 
other measurements were less than 26 decibels in both ears 
for frequencies 1000, 2000, 3000, and 4000 hertz.  The speech 
recognition scores were 96 percent in both ears.

Based on the foregoing results, service connection must be 
denied for bilateral hearing loss because the veteran does 
not have the minimum level of hearing impairment required 
under § 3.385.  Hence a current disability has not been 
shown.

The claim for service connection for bilateral hearing loss 
must be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.

Entitlement to Service Connection for Otitis Externa

The veteran's STRs show that he had recurrent otitis externa 
in 1982, 1983, and 1984.  In September 1992, he was given a 
diagnosis of mild otitis externa from dryness.  In November 
1996, he complained of bilateral ear pain after flying for 2 
days.  The diagnosis was rhinitis.  In February 2001, he 
complained of bilateral ear pain, but on objective 
examination his ear canals and tympanic membranes were clear.  
The diagnosis was an upper respiratory infection.  

Treatment records from Shaw AFB indicate the veteran's ear 
canals were clear in March 2001.  Tympanic membranes were 
benign.  

At the April 2005 hearing, the veteran said that he had 
recurring otitis externa during flare-ups of rhinitis 
(Hearing Tr., pg. 20).  He said he had not been treated for 
otitis externa since he separated from military service (pg. 
22).

The report of the October 2006 VA examination indicates the 
veteran reported that his last flare-up of otitis externa was 
10 years ago.  On objective physical examination, external 
canals and ear drum were normal.  There was no evidence of 
acute or chronic otitis externa.

In sum, the evidence does not indicate the veteran has 
chronic otitis externa.  Although he had recurring episodes 
of otitis externa in the mid-1980s and once again in 1992, 
the evidence does not indicate he has had this condition 
since separating from military service.  In the absence of 
proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The claim for service connection for otitis externa must be 
denied because the preponderance of the evidence is against 
the claim-meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Service Connection for a Bilateral Wrist and Hand Disorder, 
Claimed as Carpal Tunnel Syndrome

The veteran's STRs indicate that in April 1992, he complained 
of tenderness on the dorsum of his right wrist and hand 
without a history of trauma.  On objective examination there 
was tenderness along the right wrist extensor tendons.  The 
diagnosis was extensor tendonitis.  

In September 1998, the veteran complained of a 2-day history 
of pain in his left and right wrists.  He said he also 
sometimes had weakness in his hands and had transient pain in 
his wrist when gripping.  On objective examination, there was 
tenderness over the radial/extensor tendon.  Grip strength 
was 5/5.  The diagnosis was tendonitis.  

In June 2001, the veteran complained of bilateral pain on the 
dorsal side of his hands that spread to his wrists.  He said 
he had the pain on and off for one year.  It was noted that 
the veteran did a lot of typing on a computer.  He did not 
have numbness, tingling, or weakness.  On objective 
examination, Tinel's and Phalen's test were negative.  The 
diagnosis was probable carpal tunnel syndrome.  He was issued 
wrist splints and given Naprosyn.  

In July 2001, the veteran complained of left wrist pain on 
and off for the past year.  He said physical therapy at home 
had helped, but that he still had tingling in his wrist.  He 
had no tingling in his hand.  The diagnosis was left wrist 
pain.

At an October 2002 VA examination prior to separation from 
military service, the veteran wore a brace on his left wrist.  
He complained of numbness in his right hand greater than his 
left hand.  He also complained of numbness on the ulnar side 
of his hand secondary to driving.  On objective examination, 
his right hand revealed no abnormalities.  The left hand had 
positive Tinel's sign at the Guyon's canal with subjective 
paresthesia to the ulnar two digits of the hand.  Carpal 
compression sign was negative for both the right and left 
hand.  

The examiner's assessment was left hand without evidence of 
median or ulnar nerve compression and right hand with 
evidence of mild symptoms of the distal ulnar nerve with no 
evidence of median nerve compression.  Given the veteran's 
subjective complaints and the objective findings, it appears 
the examiner mistakenly stated that the ulnar nerve 
compression was in his right hand instead of the left.  

A June 2003 treatment record from Shaw AFB indicates the 
veteran complained of pain along the posterior aspect of his 
right hand.  He also complained of recurring left thumb pain 
that was worse when gripping.  On objective examination, 
there was pain along the dorsum of the right hand, mostly 
along the third and fourth metacarpals.  There was no pain 
with lateral and medial compression.  There was pain with 
hard gripping.  Tinel's and Phalen's signs were negative.  
There was pain in the interphalangeal (IP) joint of the left 
thumb without swelling or erythema.  Finkelstein's sign was 
negative.  The assessment of the right hand was that the 
origin of the pain was most likely ligamentous in nature.  
The left thumb pain was thought to be arthritis.  

A January 2005 treatment record from Shaw AFB indicates 
Tinel's, Phalen's, and Finkelstein's signs were negative 
bilaterally.  

In an August 2005 letter, Captain Raethka, a physician 
assistant at Shaw AFB, stated that he believed the veteran's 
carpal tunnel syndrome and left wrist pain was related to 
military service.  He stated that this condition was first 
noted in 2001.

The report of the November 2006 VA examination indicates the 
veteran complained of tightness in the anterior distal 
forearms, but he did not have numbness in the hands.  On 
objective neurologic examination, his hands were normal.  
Range of motion of the wrists was normal without pain even 
with repetitive use.  He could oppose the thumb to all 
ipsilateral fingers and bring the ipsilateral fingers down to 
the mid palmar crease bilaterally.  X-rays of the wrists and 
hands were normal.  The examiner opined that the veteran's 
somatic complaints, including wrist and hand pain, were not 
attributable to an undiagnosed illness because there were no 
objective findings on examination.  

The evidence is against a finding of current carpal tunnel 
syndrome.  Although the veteran's symptoms were assessed as 
probable carpal tunnel syndrome in July 2001, Tinel's and 
Phalen's signs have predominantly been negative, and the most 
recent VA examiner concluded that the veteran did not have 
carpal tunnel syndrome.  

Although the veteran reportedly experienced some objective 
signs of left ulnar nerve compression in October 2002, post-
service records fail to show any similar objective findings.  
The results of the November 2006 VA examination show no 
objective signs of a chronic disability of the hands or 
wrists.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

While the veteran is competent to report objective signs of 
wrist and hand disabilities; the VA examiner found no such 
signs or symptoms after service and such signs or symptoms 
have not been documented in post service treatment records.  
The weight of the evidence is against a finding that there 
are objective indications of a chronic wrist or hand; the 
evidence does not warrant service connection for an 
undiagnosed illness manifested by wrist and hand pain.  38 
C.F.R. § 3.317.  

For these reasons, the claim for service connection for a 
wrist and hand disorder must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for otitis externa is 
denied.

The claim for service connection for a bilateral wrist and 
hand disorder is denied.


REMAND

In a May 2008 letter, the veteran stated that he has been 
diagnosed as having general neuropathy associated with his 
complaints of leg muscle pain.  He submitted medical records 
from Sumter Neurology & Pain Management showing an initial 
diagnosis of peripheral neuropathy, although further testing 
was scheduled - including a magnetic resonance imaging (MRI) 
at Moncrief Army Hospital.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has reported a continuity of elbow and leg 
symptomatology beginning in service and as just discussed 
there is competent evidence of current disability.  An 
examination is needed to determine whether current elbow or 
leg disability is related to complaints in service.

Accordingly, the claim for service connection for right leg 
muscle pain is REMANDED for the following action:

1.  Take the necessary steps to obtain the 
records of the veteran's treatment at 
Sumter Neurology & Pain Management, 
Moncrief Army Hospital, and Shaw AFB for 
elbow or leg disabilities, including 
neuropathy.  

2.  Afford the veteran a VA neurological 
to determine whether he has a neurological 
disorder, including peripheral neuropathy, 
associated with his complaints of 
bilateral leg muscle pain.  

The examiner should review the claims 
folder.  The examiner is advised, however, 
that the veteran is competent to report 
in-service symptoms or injuries, a 
continuity of symptomatology since 
service, and current symptoms.  After the 
examination, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current disorder involving 
the legs had its onset in service or is 
otherwise related to a disease or injury 
in service.  The examiner should provide a 
rationale for the opinion.

3.  Afford the veteran a VA orthopedic 
examination to determine whether he has a 
bilateral elbow disability related to his 
military service.  The examiner should 
review the claims folder.  The examiner is 
advised, however, that the veteran is 
competent to report in-service symptoms or 
injuries, a continuity of symptomatology 
since service, and current symptoms.  

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) any elbow disability 
had its onset in service or is otherwise 
related to a disease or injury in service.  
The examiner should provide a rationale 
for the opinion.

4.  If any claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


